DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-22 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-22 of prior U.S. Patent No. 11,237,624. This is a statutory double patenting rejection.

Allowable Subject Matter
Claims 1-22 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually calibrating, via the processor, the sensitivity of one or both of the first and second sensors such that the gait analytic algorithm sets full weight-bearing pressure as 100% applied force; calculating, via the processor, each respective second signal as a percent weight bearing force as a function of the pressure applied to the respective sensor relative to the 100% applied force; adapting, via the processor, one or both of a volume and a pitch of the audio biofeedback cue as a function of percent weight bearing force; modifying, via the processor, the timing of each respective second signal to a pre-selected temporal or musical grid so that each respective second signal manifests as a respective real-time Musical Instrument Digital Interface (MIDI) audio biofeedback cue; analyzing, via the processor, the user's gait as a function of the audio biofeedback cues; analyzing, via the processor, a patient state; and adapting, via the processor based upon the gait analysis, the pre-selected temporal grid to adjust entrainment of the user's gait to the tempo of the audio biofeedback cues as set forth in independent claim 1, and a computing device having a processor and a gait analytic algorithm configured to convert each respective first signal to a respective second signal, receiving, at the radio transceiver unit, a series of respective first signals for each of the first and second sensors; quantizing, at the radio transceiver unit, each respective first signal within the series of respective first signals; converting, at the computing device, the series of respective first signals into a series of respective second signals; modifying, at the computing device, the timing of each respective second signal to a pre-selected temporal grid so that each respective second signal manifests as a respective real-time Musical Instrument Digital Interface (MIDI) audio biofeedback cue; and analyzing, via the gait analytic algorithm, the user's gait as a function of the audio biofeedback cues as set forth in the independent claim 2.
	Dependent claims 3-22 being further limiting to the independent claims 2 are also allowed. 
	The closet prior art, Forutanpour et al., US Patent Application Publication No 2015/0091790 classifies a gesture based on a movement of a body part as detected by a primary sensor which determines a reliability level of a secondary sensor and obtains corroborating information associated with the movement of the body part using the secondary sensor when the reliability level satisfies a criterion. The secondary sensor is currently being worn by the user, or it may be a sensor that is worn by a user at a later time. In the latter case, determines the gesture recognition capabilities of the new sensor and integrates the new sensor into the gesture recognition process. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUY N PARDO/Primary Examiner, Art Unit 2691